ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
The amendment filed 5/25/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-3, 5-7, 12-17, 21-26, and 29 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light diffusing optical fiber configured to be optically coupled to a light source and to generate an output light in response to input light received from the light source, the light diffusing optical fiber comprising: a silica-based glass core; a scattering layer surrounding the core; and a light converting layer surrounding the scattering layer, the light converting layer comprising a polymer matrix and a luminophore within the polymer matrix; wherein the luminophore is configured to emit light in response to absorption of an input light, the emitted light having a peak wavelength between 580 nm and 680 nm; wherein a color of the output light as measured by the CIE 1931 x, y chromaticity space, comprises x from 0.55 to 0.75, y from 0.15 to 0.4, wherein the scattering layer comprises a polymer matrix and scattering particles embedded within the polymer matrix of the scattering layer, wherein the polymer matrix of the scattering layer is formed from a polymer material different from a polymer material of the polymer matrix of the light converting layer with respect to claim 1; 
A light diffusing device comprising: a core formed from a silica-based glass; a scattering layer surrounding the core; and a light converting layer surrounding the scattering layer, the light converting layer comprising a polymer matrix and a luminophore; wherein the luminophore is configured to emit light in response to absorption of an input light; wherein a radial thickness of the light converting layer is 150 µm to 450 µm; and wherein the light converting layer comprises between 2.5% and 15% luminophore; and wherein the scattering layer comprises a polymer matrix and scattering particles embedded within the polymer matrix of the scattering layer, wherein the polymer matrix of the scattering layer is formed from a polymer material different from a polymer material of the polymer matrix of the light converting layer with respect to claim 12; 
A lighting system comprising: a light source generating input light having a peak wavelength less than 500 nm; and a light diffusing optical fiber generating output light in response to the input light, the light diffusing optical fiber comprising: a core formed from a silica-based glass; a scattering layer surrounding the core; and a light converting layer surrounding the scattering layer, the light converting layer comprising a polymer matrix and a luminophore; wherein the light diffusing optical fiber is optically coupled to the light source such that input light generated by the light source is carried to the light converting layer; wherein the luminophore is configured to emit light in response to absorption of the input light, the emitted light having a peak wavelength greater than the peak wavelength of the input light; wherein a color of the output light as measured by the CIE 1931 x, y chromaticity space, comprises x from 0.55 to 0.75, y from 0.15 to 0.4; and wherein the 4Application No.: 17/045021 Response dated: May 25, 2022 Office Action dated: February 25, 2022 scattering layer comprises a polymer matrix and scattering particles embedded within the polymer matrix of the scattering layer, wherein the polymer matrix of the scattering layer is formed from a polymer material different from a polymer material of the polymer matrix of the light converting layer with respect to claim 22; as specifically called for in the claimed combinations.
The closest prior art, Ueno (WO 2014/132473), teaches a light diffusing optical fiber configured to be optically coupled to a light source and to generate an output light in response to input light received from the light source, the light diffusing optical fiber comprising: a core; a scattering layer surrounding the core; and a light converting layer surrounding the scattering layer, the light converting layer comprising a luminophore; wherein the luminophore is configured to emit light in response to absorption of an input light, the emitted light having a peak wavelength between 580 nm and 680 nm; wherein a color of the output light as measured by the CIE 1931 x, y chromaticity space, comprises x from 0.55 to 0.75, y from 0.15 to 0.4 with respect to claim 1; and a light diffusing device comprising: a core formed from a silica-based glass; a scattering layer surrounding the core; and a light converting layer surrounding the scattering layer, the light converting layer comprising a luminophore; wherein the luminophore is configured to emit light in response to absorption of an input light; wherein a radial thickness of the light converting layer is 150 pm to 450 pm; and wherein the light converting layer comprises between 2.5% and 15% luminophore with respect to claim 12.
However, Ueno, does not include a silica-based glass core, the light converting layer comprising a polymer matrix, wherein the scattering layer comprises a polymer matrix and scattering particles embedded within the polymer matrix of the scattering layer, wherein the polymer matrix of the scattering layer is formed from a polymer material different from a polymer material of the polymer matrix of the light converting layer, as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Ueno reference in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beck et al. (US 2009/0014055), Genier (US 2013/0343703), Benjamin et al. (US 2016/0116660) discloses a similar light fiber with light scattering and/or luminophore layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875